DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 objected to because of the following informalities: Claim 15 contains numerous re-recitations of features already claimed in intervening claim 14, namely “a plunger”, “a first plunger position”, “a second plunger position”, and “a magnetic element”. This is improper antecedent basis for these features. 
Appropriate correction to proper antecedent basis is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 20030020033).

Regarding claim 1, Wang (FIGs 1-5) discloses “A solenoid valve for an aircraft anti-ice system (“for an aircraft anti-ice system” seen as an intended use) comprising: 
a solenoid (1, 2, 4, 5, 6); 
a yoke (9) arranged to be actuated by the solenoid between a first yoke position (FIG 3) and a second yoke position (FIGs 4-5); and 
a plunger (26, 19) arranged to be actuated between a first plunger position (FIG 5) and a second plunger position (FIG 4) to control fluid flow between fluid channels (16 and 23); 
wherein the plunger comprises a magnetic element (26) proximate the yoke (see FIGs 3-5); and 
wherein there is a gap between the plunger and the yoke when the yoke is in the second yoke position (gap between 35 and 9 and FIG 4, with a smaller gap in FIG 5), so that magnetic force (via solenoid current) acting on the magnetic element of the plunger urges the plunger to the second plunger position (from FIG 4 to FIG 5 via 26 being attracted to 4 and carrying 19, paragraph 22 [it is understood that other forces are also at work, but the magnetic attraction force urging 26 and therefore 19 in the upward direction does contribute]).”

Regarding claim 2, Wang (FIGs 1-5) discloses “comprising a biasing mechanism (8) arranged to urge the yoke to the first yoke position (paragraph 19).”

Regarding claim 3, Wang (FIGs 1-5) discloses “wherein the yoke urges the plunger to the first plunger position when the yoke is in the first yoke position (FIGs 2 and 3, while not the only force at work, 9 via 8 would abut on 35 which would urge 19 in the downward direction).”

Regarding claim 4, Wang (FIGs 1-5) discloses “wherein the solenoid is operable to make the magnetic element of the plunger magnetic (ferromagnetic in paragraph 17, magnetic in paragraph 22).”

Regarding claim 5, Wang (FIGs 1-5) discloses “wherein the yoke (9) contacts the solenoid (in particular 4) in the second yoke position (9 abuts 4 in FIG 4).”

Regarding claim 7, Wang (FIGs 1-5) discloses “wherein the magnetic force between the plunger and the yoke is less than the magnetic force between the yoke and solenoid (not explicitly stated but deduced from Wang; paragraph 19 describes the energized solenoid lifting 9 from 35 of the plunger; for this to be true, the magnetic lifting force is evidently greater than any magnetic force between 9 and 35 [via 26]).”

Regarding claim 9, Wang (FIGs 1-5) discloses “wherein the plunger (19) comprises a fluid control portion (lower head portion) disposed within a pneumatic portion (fluid regulating lower portion) of the solenoid valve, and comprises an elongate bridge portion (portion that defines 35, seen as “elongate” as its height is substantially greater than its diameter) between the fluid control portion and the yoke (see FIGs).”

Regarding claim 10, Wang (FIGs 1-5) discloses “wherein the solenoid valve is arranged so that the yoke is actuated to the second yoke position when the solenoid is energized (paragraph 19).”

Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nanahara (US 20100213758).

Regarding claim 1, Nanahara (FIGs 1-5d) discloses “A solenoid valve for an aircraft anti-ice system  (“for an aircraft anti-ice system” seen as an intended use) comprising: 
a solenoid (120, 130, 126); 
a yoke (116 seen to read on “yoke” as it is functionally similar to the applicant) arranged to be actuated by the solenoid between a first yoke position (FIG 5a) and a second yoke position (FIGs 5b); and 
a plunger (118, 112) arranged to be actuated between a first plunger position (FIG 5b) and a second plunger position (FIG 5c) to control fluid flow between fluid channels (114a, 110b); 
wherein the plunger comprises a magnetic element (118) proximate the yoke (see FIGs); and 
wherein there is a gap (where 116a is pointing in FIG 5b, gap formed b/n 116 and 118) between the plunger and the yoke when the yoke is in the second yoke position (FIG 5b), so that magnetic force acting on the magnetic element of the plunger urges the plunger to the second plunger position (paragraphs 92-93).”

Regarding claim 2, Nanahara (FIGs 1-5d) discloses “comprising a biasing mechanism (122) arranged to urge the yoke (116) to the first yoke position (see FIG 5a).”

Regarding claim 3, Nanahara (FIGs 1-5d) discloses “wherein the yoke urges the plunger to the first plunger position when the yoke is in the first yoke position (understood to be evidenced by FIG 5a where 116 is abutting 112 via urge of 122).”

Regarding claim 4, Nanahara (FIGs 1-5d) discloses “wherein the solenoid is operable to make the magnetic element of the plunger magnetic (electromagnetism of 118 evidenced by paragraph 7 and FIG 3).”

Regarding claim 5, Nanahara (FIGs 1-5d) discloses “wherein the yoke (116) contacts the solenoid ( in this case 120) in the second yoke position (see FIG 5b).”

Regarding claim 7, Nanahara (FIGs 1-5d) discloses “wherein the magnetic force between the plunger (in this case 118) and the yoke (116) is less than the magnetic force between the yoke and solenoid (understood to be evidenced by paragraph 86).”

Regarding claim 8, Nanahara (FIGs 1-5d) discloses “wherein the yoke (116) comprises a socket (116a) arranged to receive at least a portion of the plunger (see FIGs, 116a receives part of 118 and 112).”

Regarding claim 9, Nanahara (FIGs 1-5d) discloses “wherein the plunger (112, 118) comprises a fluid control portion (112b) disposed within a pneumatic portion (lower flow path portion) of the solenoid valve, and comprises an elongate bridge portion (112c) between the fluid control portion and the yoke (see FIG 2).”

Regarding claim 10, Nanahara (FIGs 1-5d) discloses “wherein the solenoid valve is arranged so that the yoke is actuated to the second yoke position when the solenoid is energized (paragraph 91).”

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozlowski et al (US 20180347721).

Regarding claim 14, Kozlowski (FIGs 1-7) discloses “A method of controlling fluid flow between fluid channels of an aircraft anti-ice system (paragraph 3), the method comprising: actuating a plunger (62, 43, 44, 46) between a first plunger position (FIG 5) and a second plunger position (FIG 7); and maintaining the plunger in the second plunger position using magnetic force acting on a magnetic element (62) on the plunger (paragraph 99).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-10, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozlowski in view of Nanahara.

Regarding claim 1, Kozlowski (FIGs 1-7) discloses “A solenoid valve for an aircraft anti-ice system (paragraph 3) comprising: 
a solenoid (68, 58)…a plunger (62 42, 44, 46) arranged to be actuated between a first plunger position (FIG 5) and a second plunger position (FIG 7) to control fluid flow between fluid channels; 
wherein the plunger comprises a magnetic element (62)…so that magnetic force acting on the magnetic element of the plunger urges the plunger to the second plunger position (paragraph 99).”
Kozlowski does not fully disclose “a yoke arranged to be actuated by the solenoid between a first yoke position and a second yoke position; and [a plunger arranged to be actuated between a first plunger position and a second plunger position to control fluid flow between fluid channels; wherein the plunger comprises a magnetic element] proximate the yoke; and wherein there is a gap between the plunger and the yoke when the yoke is in the second yoke position, [so that magnetic force acting on the magnetic element of the plunger urges the plunger to the second plunger position].”
However, Nanahara (FIGs 1-5d) teaches a solenoid valve (analogous to Kozlowski) comprising a solenoid 120, 130, 126, a yoke 116 arranged to be actuated by the solenoid between a first yoke position (FIG 5a) and a second yoke position (FIGs 5b), and a plunger 118, 112 arranged to be actuated between a first plunger position (FIG 5b) and a second plunger position (FIG 5c) to control fluid flow between fluid channels 114a, 110b; wherein the plunger comprises a magnetic element 118 proximate the yoke (see FIGs) such that the actuator assembly comprises multiple armatures (116, 118); and wherein there is a gap (where 116a is pointing in FIG 5b, gap formed b/n 116 and 118) between the plunger and the yoke when the yoke is in the second yoke position (FIG 5b), so that magnetic force acting on the magnetic element of the plunger urges the plunger to the second plunger position (paragraphs 92-93). One of the benefits of this multiple-armature assembly is to suppress self-excited vibration from fluid pulsation (paragraph 8).
Therefore it would have been obvious, at the time of filing, to modify the solenoid actuator assembly of Kozlowski to be a multiple-armature actuator assembly comprising the sequence of a solenoid>yoke>plunger magnetic element, such that the combination teaches “a yoke arranged to be actuated by the solenoid between a first yoke position and a second yoke position; and [a plunger arranged to be actuated between a first plunger position and a second plunger position to control fluid flow between fluid channels; wherein the plunger comprises a magnetic element] proximate the yoke; and wherein there is a gap between the plunger and the yoke when the yoke is in the second yoke 

Regarding claim 2, Nanahara (FIGs 1-5d), as applied to claim 1, further teaches “comprising a biasing mechanism (122) arranged to urge the yoke to the first yoke position (see FIG 2.”

Regarding claim 3, Nanahara (FIGs 1-5d), as applied to claim 1, further teaches “wherein the yoke urges the plunger to the first plunger position when the yoke is in the first yoke position (understood to be evidenced by FIG 5a where 116 is abutting 112 via urge of 122).”

Regarding claim 4, Nanahara (FIGs 1-5d), as applied to claim 1, further teaches “wherein the solenoid is operable to make the magnetic element of the plunger magnetic (electromagnetism of 118 evidenced by paragraph 7 and FIG 3).”

Regarding claim 5, Nanahara (FIGs 1-5d), as applied to claim 1, further teaches “wherein the yoke (116) contacts the solenoid (in this case 120) in the second yoke position (see FIG 5b).”

Regarding claim 6, the combination, as applied to claim 1, further teaches “wherein the solenoid (Kozlowski, in particular 58) comprises opposed, angled faces (74) arranged to contact the yoke (as applied by Nanahara, the yoke 116 contacts the solenoid) when the yoke is in the second yoke position (Nanahara FIG 5b).”

Regarding claim 7, Nanahara (FIGs 1-5d), as applied to claim 1, further teaches “wherein the magnetic force between the plunger (in this case 118) and the yoke (116) is less than the magnetic force between the yoke and solenoid (understood to be evidenced by paragraph 86).”

Regarding claim 8, Nanahara (FIGs 1-5d), as applied to claim 1, further teaches “wherein the yoke (116) comprises a socket (116a) arranged to receive at least a portion of the plunger (see FIGs, 116a receives part of 118 and 112).”

Regarding claim 9, Kozlowski (FIGs 1-7) discloses “wherein the plunger comprises a fluid control portion (44, 46) disposed within a pneumatic portion (lower flow path regulating portion) of the solenoid valve, and comprises an elongate bridge portion (42) between the fluid control portion and the yoke (extends upward, toward the yoke).”

Regarding claim 10, Nanahara (FIGs 1-5d), as applied to claim 1, further teaches “wherein the solenoid valve is arranged so that the yoke is actuated to the second yoke position when the solenoid is energized (paragraph 91).”

Regarding claim 12, Kozlowski (FIGs 1-7) discloses “wherein in the first plunger position (FIG 5), the plunger allows fluid communication between a first fluid channel (8) and a second fluid channel (10, via 16 and 40), and wherein in the second plunger position (FIG 7) the plunger allows fluid communication between the first fluid channel (8) and a third fluid channel (6, via 16 and 38) (if unclear, fluid is enabled to flow around 44, 46 due to their eccentric cross-section as shown in FIG 4).”

Regarding claim 13, the combination, as applied to claim 1, further teaches “An anti-ice system (Kozlowski, paragraph 3) for an aircraft comprising: the solenoid valve of claim 1 (as set forth above).’

Regarding claim 15, Kozlowski (FIGs 1-7) discloses “wherein the solenoid valve includes: a solenoid (68, 58)…a plunger (62 42, 44, 46) arranged to be actuated between a first plunger position (FIG 5) and a second plunger position (FIG 7) to control fluid flow between fluid channels; wherein the plunger comprises a magnetic element (62)…so that magnetic force acting on the magnetic element of the plunger urges the plunger to the second plunger position (paragraph 99).”
Kozlowski does not fully disclose “a yoke arranged to be actuated by the solenoid between a first yoke position and a second yoke position; and [a plunger arranged to be actuated between a first plunger position and a second plunger position to control fluid flow between fluid channels; wherein the plunger comprises a magnetic element] proximate the yoke; and wherein there is a gap between the plunger and the yoke when the yoke is in the second yoke position, [so that magnetic force acting on the magnetic element of the plunger urges the plunger to the second plunger position].”
However, Nanahara (FIGs 1-5d) teaches a solenoid valve (analogous to Kozlowski) comprising a solenoid 120, 130, 126, a yoke 116 arranged to be actuated by the solenoid between a first yoke position (FIG 5a) and a second yoke position (FIGs 5b), and a plunger 118, 112 arranged to be actuated between a first plunger position (FIG 5b) and a second plunger position (FIG 5c) to control fluid flow between fluid channels 114a, 110b; wherein the plunger comprises a magnetic element 118 proximate the yoke (see FIGs) such that the actuator assembly comprises multiple armatures (116, 118); and wherein there is a gap (where 116a is pointing in FIG 5b, gap formed b/n 116 and 118) between the plunger and the yoke when the yoke is in the second yoke position (FIG 5b), so that magnetic force acting on the magnetic element of the plunger urges the plunger to the second plunger position 
Therefore it would have been obvious, at the time of filing, to modify the solenoid actuator assembly of Kozlowski to be a multiple-armature actuator assembly comprising the sequence of a solenoid>yoke>plunger magnetic element, such that the combination teaches “a yoke arranged to be actuated by the solenoid between a first yoke position and a second yoke position; and [a plunger arranged to be actuated between a first plunger position and a second plunger position to control fluid flow between fluid channels; wherein the plunger comprises a magnetic element] proximate the yoke; and wherein there is a gap between the plunger and the yoke when the yoke is in the second yoke position, [so that magnetic force acting on the magnetic element of the plunger urges the plunger to the second plunger position]”, as taught by Nanahara, to provide an actuator configured to suppress self-excited vibration from fluid pulsation, reducing noise.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozlowski/Nanahara.

Nanahara, as applied to claim 11, further teaches “wherein when the solenoid is energised the magnetic element of the plunger is attracted to the yoke (paragraph 87, also shown in FIG 3)”.
Kozlowski/Nanahara are silent regarding “with enough force to maintain the plunger in the second plunger position against vibrations up to 20g acceleration.”
It would have been obvious, at the time of filing, to modify the parameters (in this case likely increasing the system’s magnetic force) in the solenoid valve of Kozlowski/Nanahara such that the magnetic element of the plunger is attracted to the yoke “with enough force to maintain the plunger in the second plunger position against vibrations up to 20g acceleration”, as the combination desires a resistance to vibration, and choosing the quantitative degree of vibration resistance based on a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.C.W/Examiner, Art Unit 3753    
                                                                                                                                                                                                    /JESSICA CAHILL/Primary Examiner, Art Unit 3753